Boyce, J.,
delivering the opinion:
The only defense to this action is that it was brought prematurely, because the period for which the note sued upon was to be renewed had not expired when the action was commenced. The question raised must be determined upon the face of the affidavit of defense. An agreement to renew or extend the time of the payment of a promissory note based upon a sufficient consideration would be binding, and if executed it will prevent the collection of the note until the expiration of the period of extension. The oral agreement relied upon in the affidavit of defense is collateral, and being unfulfilled it is no bar to the action. Whatever redress there may be for nonperformance lies in another action. Upon the whole, the affidavit of defense does not disclose a legal defense to the whole or part of the cause of action, necessary to prevent judgment on the affidavit of demand. Rev. Code 1915, § 4169.
Let judgment be entered for the plaintiff for the amount of his demand with interest.